     Case 3:09-cv-02094-BAS-WVG Document 366 Filed 02/24/20 PageID.7610 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13     IN RE EASYSAVER REWARDS                        Case No. 09-cv-02094-BAS-WVG
       LITIGATION
14
                                                      ORDER GRANTING MOTION FOR
15                                                    SUBSTITUTION OF COUNSEL
16
                                                      [ECF No. 360]
17
18
19
20           Presently before the Court is Defendant Provide Commerce’s request to substitute
21     counsel. (ECF No. 360.) The Court GRANTS the request. The Court substitutes Edwin
22     Howell of Jones Day as counsel of record in place of Michael Rhodes, Michelle Doolin,
23     and Leo Norton of Cooley LLP, who are withdrawing their respective appearances.
24           IT IS SO ORDERED.
25
26     DATED: February 21, 2020
27
28

                                                -1-
                                                                                     09cv02094
